
	

115 SRES 561 IS: Designating July 15, 2018, as “National Leiomyosarcoma Awareness Day” and the month of July 2018 as “National Sarcoma Awareness Month”.
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 561
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Ms. Stabenow submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating July 15, 2018, as National Leiomyosarcoma Awareness Day and the month of July 2018 as National Sarcoma Awareness Month.
	
	
 Whereas sarcoma is a rare type of cancer that arises in the connective tissue of the body and accounts for approximately 1 percent of all newly diagnosed cancers;
 Whereas the National Institutes of Health designates sarcoma as a rare form of cancer, and sarcoma contains approximately 70 different subtypes;
 Whereas sarcomas are largely resistant to current chemotherapy agents, immunotherapy agents, and radiation therapies, posing a formidable challenge for researchers and specialists;
 Whereas sarcoma subtypes largely have not benefitted from immunotherapies because of the complexity of the DNA, genomes, and mutations associated with the many variations in the sarcoma subtype landscape;
 Whereas leiomyosarcoma (referred to in this preamble as LMS) is a malignant, aggressive subtype of sarcoma derived from smooth muscle cells typically of uterine, gastrointestinal, or soft tissue origin, and can metastasize to the bone, spine, brain, and liver;
 Whereas the National Institutes of Health classifies LMS as a rare disease, accounting for approximately 15 percent of all sarcomas, and LMS itself encompasses at least 4 different LMS subtypes;
 Whereas LMS primarily affects adults without regard to gender, research and clinical trials remain complicated, and survival and longevity remain difficult;
 Whereas multidisciplinary care coordination teams, because of their expertise and experience, are critical to the health of sarcoma and LMS patients;
 Whereas sarcoma and LMS research will allow medical professionals to improve the quality of care for affected patients, lead to better clinical outcomes, and promote longer survival for patients; and
 Whereas increased education and awareness about sarcoma and LMS will contribute to the well-being of the communities of the United States: Now, therefore, be it
		
	
 That the Senate— (1)designates July 15, 2018, as National Leiomyosarcoma Awareness Day;
 (2)designates the month of July 2018 as National Sarcoma Awareness Month; (3)recognizes the challenges faced by sarcoma and leiomyosarcoma patients; and
 (4)commends the dedication of organizations, volunteers, researchers, and caregivers across the country working to improve the quality of life of sarcoma and Leiomyosarcoma patients and their families.
			
